PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nickolas Klassen
Application No. 16/521,783
Filed: 25 Jul 2019
For: Adjustable Door Hinge

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.181 to withdraw the holding of abandonment, filed May 6, 2022

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.

The instant application became abandoned for failure to timely file a proper reply to the final Office action mailed October 7, 2021.  This Office action set a shortened statutory period for reply of three months (therefore, the last day Applicant could have filed a reply, with the maximum three month extension of time, was April 7, 2022). Applicant filed a one month extension of time on January 4, 2022, thereby giving Applicant until February 7, 2022 to file a proper reply. Applicant filed an Amendment on January 31, 2022. However, by Advisory Action mailed February 8, 2022, the Examiner informed Applicant that the Amendment would not be entered because it failed to place the application in condition for allowance. No further reply with a two or three month extension of time having been filed, the application became abandoned by operation of law on February 8, 2022. The Office mailed a courtesy Notice of Abandonment on April 14, 2022.1

37 CFR 1.135(b) provides that (A) the admission of, or refusal to admit, any amendment after final rejection, or any related proceedings, will not operate to save the application from abandonment; and (B) the admission of, or refusal to admit, any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment.  “It is the Applicant’s responsibility to take the necessary action in an application under a final Office action to provide a complete reply under 37 CFR 1.113.”2  An Applicant should not simply permit the maximum extendable statutory period for reply to a final Office action to expire while awaiting a notice of allowance or other action.  37 CFR 1.116 and 1.135(b) are manifest that proceedings concerning an amendment after final rejection will not operate to avoid abandonment of the application in the absence of a timely and proper appeal.

A proper response to a final office action consists of either: (1) an amendment that prima facie (i.e. on its face) places the application in condition for allowance; (2) a Notice of Appeal (and the required fee); (3) a Request for Continued Examination (and the required fee), or (4) a continuing application. 

Here, it is undisputed that Applicant’s January 31, 2022 reply was not a proper reply to the final Office action. It is also undisputed that Applicant failed to file a proper reply, with the appropriate extension of time, on or before April 7, 2022.

As such, the holding of abandonment was proper and will not be withdrawn.

If reconsideration of this decision is not sought, Applicant may choose to file a petition to revive under 37 CFR 1.137(a). A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed;  (2) The petition fee as set forth in 37 CFR 1.17(m) (currently $525 at the micro entity rate); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional. A form for the petition to revive is enclosed.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By Internet:		EFS-WEB
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.	
	
/Cliff Congo/
Cliff Congo			
Attorney Advisor – Office of Petitions

Enc: PTO/SB/64 (3 pages)
        Privacy Act Statement (1 page) 


    
        
            
        
            
    

    
        1 The Notice incorrectly indicated that no reply had been received.
        2 MPEP 714.03.